DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed September 30, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over TADA et al (4,259,407) in view of TAMURA (6,576,400) and GONSALVES (2006/0088787).
The claimed invention now recites the following:

    PNG
    media_image1.png
    463
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    780
    659
    media_image2.png
    Greyscale

TADA et al report a positive photosensitive resin composition comprising a homopolymer or copolymer having a halogenated alkyl α-chloroacrylate of general formula shown here column 2, line 38-53:

    PNG
    media_image3.png
    312
    473
    media_image3.png
    Greyscale

The monomer is copolymerized with other vinyl monomers as seen in column 3, lines 29-44 shown here that include α-methyl styrene:

    PNG
    media_image4.png
    302
    458
    media_image4.png
    Greyscale
Applicants are further directed to Table 4, Example 19 found in column 9, lines 53-56 wherein a working example contains a copolymer of trifluoro-t-butyl α-chloroacrylate and an α-methyl styrene, see below:
    PNG
    media_image5.png
    67
    422
    media_image5.png
    Greyscale

This working example lacks the claimed monomer unit (A) as claimed in claim 1, however TADA et al teach that other monomers such as pentafluoropropyl α-chloroacrylate defined for formula (I) is a functional equivalent to trifluoro-t-butyl acrylate and can be used in a copolymer as shown below:
    PNG
    media_image6.png
    333
    449
    media_image6.png
    Greyscale

Thus, the skilled artisan would be directed to use any of the monomers meeting formula (I) such as pentafluoropropyl α-acrylate in place of trifluoro-t-butyl acrylate in Example 19.  
	Applicants are directed to column 5, lines 19-32 wherein TADA et al teach that the amount of the monomer of halogenated alkyl α-halogenated acrylate of formula (I) should preferably account for 50 mol% or more of the total quantity of said copolymer, see below:
    PNG
    media_image7.png
    277
    454
    media_image7.png
    Greyscale

Thus claim 1 as amended continues to be obvious to the skilled artisan wherein 50 mol% or more of the halogenated monomer is preferable in the copolymer and modifying Example 19 by having 50 mol% of the halogenated monomer in the copolymer according to the teaching to optimize the intended results is known and disclosed.
	TAMURA et al (6,576,400) disclose positive working radiation sensitive composition comprising a halogenated polymer and a photoacid generator wherein the Mw is disclosed to be in a preferred range of 10,000 to 100,000 providing a state-of-the-art weight range for photosensitive type compositions, see column 4, lines 57-61.  
	GONSALVES disclose chain-scission resist with high resolution resist compositions with increased resolution over the conventional poly (α-chloroacrylate-co-αmethyl styrene) (ZEP520®) (paragraph [0022]).  The chemically amplified resists are characterized by Mw of 20,000 to 100,000 and have a polydispersity of between 1 and 2 (paragraph [0059]), shown here:

    PNG
    media_image8.png
    204
    432
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    65
    418
    media_image9.png
    Greyscale

Thus, the skilled artisan would be directed to use Mw and degree of dispersion of the polymers in those ranges to optimize the photolithographic properties such as high sensitivities, contrast, resolution and high plasma resistance.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use pentafluoropropyl α-acrylate in place of trifluoro-t-butyl acrylate in Example 19 wherein the monomer ratio of the halogenated comonomer is 50 mol % and the styrene monomer would represent the rest of the units at 50 mol% in  copolymer while preferring Mw in a range of 20,000 to 100,000 and having a polydispersity of 1 to 2 with the reasonable expectation of same or similar results for a radiation sensitive positive resist composition which have high glass transition temperature, good heat resistance, high contrast, high resolution, high plasma resistance and improved sensitivity as taught in GONSALVES, (paragraph [0007]). 
	The rejection is repeated wherein the property characteristics of the film cannot be measured for surface free energy at the PTO, thus it is asserted that the film disclosed in TADA et al at Example 19 being the closest based on units would possess the claimed characteristics due to the similar nature of components used. The rejection is believed to be prima facie obvious unless shown otherwise by objective evidence.
	This rejection is repeated and made final.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
October 14, 2022